 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 1 of 10 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


 NEW SUPER CHINA BUFFET, INC.,                        Case No.: 2:20-cv-2264

        Plaintiff,                                    JURY TRIAL DEMANDED

                v.

 GRANGE MUTUAL CASUALTY
 COMPANY, a/k/a GRANGE INSURANCE
 COMPANY,

        Defendant.


                                  PLAINTIFF’S COMPLAINT


       Plaintiff New Super China Buffet, Inc. (“Plaintiff” or “New Super China Buffet”) brings

this Complaint alleging relief against Defendant Grange Mutual Casualty Company a/k/a Grange

Insurance Company (“Defendant” or “Grange”) and avers as follows:

                                    NATURE OF THE CASE

       1.      This is a civil action seeking declaratory relief arising from Plaintiff’s contract of

insurance with Defendant.

       2.      In light of the Coronavirus global pandemic and state and local orders mandating

that all non-essential in-store businesses must shut down on March 17, 2020, Plaintiff’s restaurant

has suffered business loss.

       3.      Plaintiff’s insurance policies provide coverage for all non-excluded business losses,

and thus provide coverage here.

       4.      As a result, Plaintiff is entitled to declaratory relief that its business is covered for

all business losses that have been incurred in an amount greater than $150,000.00.



                                                  1
 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 2 of 10 PAGEID #: 2




                                          JURISDICTION

         5.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332, because there is complete diversity of citizenship between Plaintiff and the Defendant.

Further, Plaintiff has suffered business losses in an amount greater than $150,000.00. The amount

in controversy necessary for diversity jurisdiction over a declaratory judgment action is measured

by the value of those business losses. Id. § 1332(a).

         6.    This Court has personal jurisdiction over Defendant Grange. Defendant’s

headquarters are in the state of Ohio. Defendant is subject to general personal jurisdiction of this

Court.

         7.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(c) because Defendant’s

principal place of business is in Ohio. Further Plaintiff’s policies were drafted by Defendant in this

District.

                                              PARTIES

         8.    Plaintiff New Super China Buffet owns and operates a restaurant in the State of

Illinois. Plaintiff’s principal place of business is 2138 W. Jefferson Street, Joliet, Illinois 60435.

         9.    Defendant Grange is an insurance carrier that provides business interruption

insurance to Plaintiff. Grange is headquartered at 671 South High Street, Columbus, Ohio 43206.

         10.   At all relevant times, Defendant issued a policy to Plaintiff to cover business

interruption loss from October 6, 2019 until October 6, 2020. The policy number is BP 266153804.

This policy was intended to cover losses to business interruption. See Declaration, attached hereto

as Exhibit 1 (hereinafter “Policy”).

         11.   The Policy is currently in full effect in providing, among other things, personal

property, business income and extra expense, contamination coverage, and additional coverage.



                                                   2
 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 3 of 10 PAGEID #: 3




       12.     Plaintiff submitted a claim for a date of loss pursuant to its policy seeking coverage

under this policy. Defendant rejected Plaintiff’s claim for coverage for business loss and business

interruption and other claims, contending, inter alia, that Plaintiff did not suffer physical damage

to its property directly and stating other reasons why Plaintiff purportedly is not entitled to

coverage for the losses and damages. Defendant also claimed the policy does not cover losses due

to the Virus Exclusion Clause.

                                   FACTUAL BACKGROUND

  I.   Insurance Coverage

       13.     Plaintiff faithfully paid policy premiums to Defendant, specifically to provide,

among other things, additional coverages in the event of business interruption or closures by order

of Civil Authority and for business loss for property damage.

       14.     Under the Policy, insurance is extended to apply to the actual loss of business

income sustained and the actual, necessary, and reasonable extra expenses incurred when access

to the Insured Property is specifically prohibited by order of civil authority as the direct result of a

covered cause of loss to property in the immediate area of Plaintiff’s Insured Property. This

additional coverage is identified as coverage under “Civil Authority.”

       15.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means coverage for all covered losses, including, but not limited to, direct physical

loss or direct physical damage, unless the loss is specifically excluded or limited in the Policy.

       16.     The Policy also covers for damages resulting from business interruption when there

is property damage. The exclusion for viruses does not apply to this pandemic.

       17.     Based on information and belief, Defendant has accepted the policy premiums with

no intention of providing any coverage for business losses or the Civil Authority extension due to

a loss and shutdown and property damage.

                                                   3
 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 4 of 10 PAGEID #: 4




 II.   The Coronavirus Pandemic

       18.     The scientific community, and those personally affected by the virus, recognize the

Coronavirus as a cause of real physical loss and damage. It is clear that contamination of the

Insured Property would be a direct physical loss requiring remediation to clean the surfaces of the

restaurant.

       19.     The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three

days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

coronavirus-stable-hours-surfaces (last visited April 9, 2020).

       20.     The CDC has issued a guidance that gatherings of more than 10 people must not

occur. People in congregate environments, which are places where people live, eat, and sleep in

close proximity, face increased danger of contracting COVID-19.

       21.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days.

       22.     China, Italy, France, and Spain have implemented the cleaning and fumigating of

public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

III.   Civil Authority

       23.     On March 9, 2020, the State of Illinois declared a disaster proclamation for the

entire state of Illinois as a result of COVID-19.

       24.     On March 15, 2020, the State of Illinois set restrictions on large gatherings. This

order also effectively shut down all restaurants.




                                                    4
 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 5 of 10 PAGEID #: 5




        25.       On March 20, 2020, the State of Illinois issued a stay at home order that all non-

essential workers must stay at home as a result of COVID-19. This order has been extended to

May 30, 2020.

        26.       Plaintiff’s restaurant is unable to operate due to the stay-at-home orders for public

safety issued by the State of Illinois. Plaintiff has submitted a claim to its insurance carrier related

to such losses.

        27.       Further, on April 10, 2020, President Trump seemed to support insurance coverage

for business loss like that suffered by the Plaintiff.

                  REPORTER: Mr. President may I ask you about credit and debt as
                  well. Many American individuals, families, have had to tap their
                  credit cards during this period of time. And businesses have had to
                  draw down their credit lines. Are you concerned Mr. President that
                  that may hobble the U.S. economy, all of that debt number one? And
                  number two, would you suggest to credit card companies to reduce
                  their fees during this time?

                  PRESIDENT TRUMP: Well it’s something that we’ve already
                  suggested, we’re talking to them. Business interruption insurance,
                  I’d like to see these insurance companies—you know you have
                  people that have paid. When I was in private I had business
                  interruption. When my business was interrupted through a hurricane
                  or whatever it may be, I’d have business where I had it, I didn’t
                  always have it, sometimes I had it, sometimes, I had a lot of different
                  companies. But if I had it I’d expect to be paid. You have people. I
                  speak mostly to the restaurateurs, where they have a restaurant,
                  they’ve been paying for 25, 30, 35 years, business interruption.
                  They’ve never needed it. All of a sudden they need it. And I’m very
                  good at reading language. I did very well in these subjects, OK. And
                  I don’t see the word pandemic mentioned. Now in some cases it is,
                  it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
                  referenced. And they don’t want to pay up. I would like to see the
                  insurance companies pay if they need to pay, if it’s fair. And they
                  know what’s fair, and I know what’s fair, I can tell you very quickly.
                  But business interruption insurance, that’s getting a lot money to a
                  lot of people. And they’ve been paying for years, sometimes they
                  just started paying, but you have people that have never asked for
                  business interruption insurance, and they’ve been paying a lot of
                  money for a lot of years for the privilege of having it, and then when


                                                    5
 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 6 of 10 PAGEID #: 6




               they finally need it, the insurance company says ‘we’re not going to
               give it.’ We can’t let that happen.

See https://youtu.be/_cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

       28.     The President is articulating a few core points:

               a. Business interruption is a common type of insurance.

               b. Businesses pay in premiums for this coverage and should reasonably expect
                  they’ll receive the benefit of the coverage.

               c. This pandemic should be covered unless there is a specific exclusion for
                  pandemics.

               d. If insurers deny coverage, they would be acting in bad faith.

       29.     These Orders and proclamations, as they relate to the closure of all “non-life-

sustaining businesses,” evidence an awareness on the part of both state and local governments that

COVID-19 causes damage to property. This is particularly true in places where business is

conducted, such as Plaintiff’s, as the requisite contact and interaction causes a heightened risk of

the property becoming contaminated.

IV.    Impact on Plaintiff

       30.     As a result of the Orders referenced herein, Plaintiff shut the doors to its restaurant.

       31.     Plaintiff’s business loss occurred when the State of Illinois issued its order on

March 15, 2020 closing restaurants.

       32.     Prior to March 15, 2020, Plaintiff was open. Plaintiff’s restaurant is not a closed

environment, and because people – staff, customers, community members, and others – constantly

cycle in and out of the restaurant, there is an ever-present risk that the Insured Property is

contaminated and would continue to be contaminated.




                                                  6
 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 7 of 10 PAGEID #: 7




        33.     Businesses like Plaintiff’s restaurant are more susceptible to being or becoming

contaminated, as both respiratory droplets and fomites are more likely to be retained on the Insured

Property and remain viable for far longer as compared to a facility with open-air ventilation.

        34.     Plaintiff’s business is also highly susceptible to rapid person-to-property

transmission of the virus, and vice-versa, because the service nature of the business places staff

and customers in close proximity to the property and to one another and because the nature of the

restaurant and activity exposes to high level of respiratory droplets and fomites being released into

the air of the property.

        35.     The virus is physically impacting Plaintiff. Any effort by Defendant to deny the

reality that the virus causes physical loss and damage would constitute a false and potentially

fraudulent misrepresentation that could endanger Plaintiff and the public.

        36.     A declaratory judgment determining that the coverage provided under the Policy

exists and is necessary so as to prevent the Plaintiff from being left without vital coverage acquired

to ensure the restaurant during the shutdown caused by the civil authorities’ response. As a result

of these Orders, Plaintiff has incurred, and continues to incur, among other things, a substantial

loss of business income and additional expenses covered under the Policy.

                                      CAUSE OF ACTION

                                   DECLARATORY RELIEF

        37.     Plaintiff realleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

        38.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

                                                  7
 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 8 of 10 PAGEID #: 8




       39.     An actual controversy has arisen between Plaintiff and Defendant as to the rights,

duties, responsibilities, and obligations of the parties under the Policy in that Plaintiff contends

and, on information and belief, Defendant disputes and denies that:

               a. The Orders constitute a prohibition of access to Plaintiff’s Insured Property;

               b. The prohibition of access by the Orders has specifically prohibited access as
                  defined in the Policy;

               c. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the
                  business losses incurred by Plaintiff here;

               d. The Orders trigger coverage;

               e. The Policy provides coverage to Plaintiff for any current and future civil
                  authority closures of business in Illinois due to physical loss and/or damage
                  directly or indirectly from the Coronavirus under the Civil Authority coverage
                  parameters;

               f. The Policy provides business income coverage in the event that Coronavirus
                  has directly or indirectly caused a loss or damage at the insured premises or
                  immediate area of the Insured Property; and,

               g. Resolution of the duties, responsibilities, and obligation of the parties is
                  necessary as no adequate remedy at law exists and a declaration of the Court is
                  needed to resolve the dispute and controversy.

       40.     Plaintiff seeks a Declaratory Judgement to determine whether the Orders constitute

a prohibition of access to Plaintiff’s Insured Property as Civil Authority as defined in the Policy.

       41.     Plaintiff further seeks a Declaratory Judgement to affirm that the Orders trigger

coverage.

       42.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future Civil Authority closures of businesses in the State

of Illinois due to physical loss or damage from the Coronavirus, and the policy provides business

income coverage in the event that Coronavirus has caused a loss or damage at the Insured Property.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

                                                 8
 Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 9 of 10 PAGEID #: 9




             a. For a declaration that the Orders constitute a prohibition of access to Plaintiff’s
                Insured Property.

             b. For a declaration that the prohibition of access by the Orders has specifically
                prohibited access as defined in the Policy.

             c. For a declaration that the Orders trigger coverage under the Policy.

             d. For a declaration that the Policy provides coverage to Plaintiff for any current,
                future, and continued civil authority closures of businesses in Illinois due to
                physical loss or damage directly or indirectly from the Coronavirus under the
                Civil Authority coverage parameters.

             e. For a declaration that the Policy provides business income coverage in the event
                that Coronavirus has directly or indirectly caused a loss or damage at the
                Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
                Property.

             f. For such other relief as the Court may deem proper.

                            TRIAL BY JURY IS DEMANDED

      Plaintiff hereby demands trial by jury.

Dated: May 6, 2020                                  Respectfully submitted,

                                                    /s/ Andrew S. Baker
                                                    Andrew S. Baker, Esquire
                                                    Ohio Bar I.D. No.: 0080196
                                                    The Baker Law Group
                                                    107 South High Street
                                                    Suite 400
                                                    Columbus, OH 43215
                                                    Tel: 614-228-1882
                                                    Fax: 614-228-1862
                                                    Email: andrew.baker@bakerlawgroup.net

                                                    Robert F. Daley, Esquire
                                                    Aaron Rihn, Esquire
                                                    ROBERT PEIRCE & ASSOCIATES, P.C.
                                                    707 Grant Street, Suite 125
                                                    Pittsburgh, PA 15219
                                                    Telephone: (412) 281-7229
                                                    Facsimile: (412) 281-4229
                                                    Email: bdaley@peircelaw.com
                                                            arihn@peircelaw.com



                                                9
Case: 2:20-cv-02264-SDM-EPD Doc #: 1 Filed: 05/06/20 Page: 10 of 10 PAGEID #: 10




                                           Arnold Levin, Esquire
                                           Laurence Berman, Esquire
                                           Frederick Longer, Esquire
                                           Daniel Levin, Esquire
                                           LEVIN SEDRAN & BERMAN LLP
                                           510 Walnut Street, Suite 500
                                           Philadelphia, PA 19106-3697
                                           Telephone: (215) 592-1500
                                           Facsimile: (215) 592-4663
                                           Email: alevin@lfsblaw.com
                                                  flonger@lfsblaw.com
                                                  dlevin@lfsblaw.com

                                           Richard M. Golomb, Esquire
                                           Kenneth J. Grunfeld, Esquire
                                           GOLOMB & HONIK, P.C.
                                           1835 Market Street, Suite 2900
                                           Philadelphia, PA 19103
                                           Telephone: (215) 985-9177
                                           Facsimile: (215) 985-4169
                                           Email: rgolomb@golombhonik.com
                                                  kgrunfeld@golombhonik.com

                                           W. Daniel “Dee” Miles, III , Esquire
                                           Rachel N. Boyd, Esquire
                                           Paul W. Evans, Esquire
                                           BEASLEY, ALLEN, CROW, METHVIN,
                                           PORTIS & MILES, P.C.
                                           P.O. Box 4160
                                           Montgomery, AL 36103
                                           Telephone: (334) 269-2343
                                           Facsimile: (334) 954-7555

                                           Counsel for Plaintiff




                                      10
